Mr. Justice Fishes
delivered the opinion of the court.
Wall the complainant, and Sibley the intestate, entered into a copartnership to carry on a small farm for one year.
The bill is filed for an account of the copartnership. The interlocutory decree directs an account to be taken of the amount due to the complainant.
The order was made on the 1st day of July, 1851, and the account appears to have been taken on the same day. The final decree confirming the account, and ordering the defendants to pay the amount thereof, was made on the day following. This, it is insisted, was error.
The interlocutory order should have directed an account to be taken between the parties of the partnership transactions. Except in those cases where the account is taken on the facts as they appear in the pleadings of the parties, or there is merely a calculation of interest to be made, the commissioner taking the account should give notice to the parties interested, of the time and place of taking the same. This does not appear by the record to have been done, and it was therefore error in the court below to confirm the report.
Decree reversed, and cause remanded.